DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
In response to Examiner’s Final Rejection of 04/30/2021, Applicant, on 09/08/2021, amended claims. Claims 1 and 11 have been amended. Claims 1-6 and 10-20 are pending in this application and have been rejected below. Claims 7-9 have been previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.

Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive. The 101 Rejection for Claims 1-13 have been withdrawn. See below for further detail.
The Applicant contends the amended limitations render the claimed invention patent eligible.
The Examiner finds the arguments persuasive. The amended claim limitations recite limitations similar to those of patent eligible claims 14-20 and as such now overcome the 101 Rejection. The amended limitations now integrate the abstract idea into a practical application.
The 101 Rejection for Claims 1-13 have been overcome and withdrawn. 

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but are now moot in line of a new 103 Rejection as seen below.
The Applicant contends that the Sivasubramanian is not analogous art as it does not relate to salons or booking appointments.
The Examiner respectfully disagrees. Sivasubramanian is analogous to the present application as both relate to web interfaces as well as web services. The combination of references is relied upon to teach the claimed limitations with Uzzaman being relied upon to explicitly teach the request aspects.
The Applicant further contends that Bridges is not analogous art as it does not relate to salon services.

The 103 Rejections are updated and maintained below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uzzaman et al. (US 20140136262 A1) in view of Tiwari et al. (US 20190103111 A1) Sivasubramanian et al. (US 20110083138 A1-) and Bridge et al. (US 20090204753 A1).
Regarding Claim 1, A demand generation platform, comprising: a salon application having an intent analyzer, on a first computer, associated with a social media, wherein an [intent for a salon service is expressed by a user on the social media]; (See Uzzaman, [0005]; Systems and methods for operating mobile and fixed hair salons are described herein. More specifically, the systems and methods disclosed provide for on demand hair care solutions and for a universal reservation system that can be embedded or incorporated into hair care facilities websites, Facebook pages, yelp links, etc. This flexibility facilitates appointment scheduling and other calendaring and further see Uzzaman, [0010]; In another embodiment, the service request comprises a salon service request and further see Uzzaman, [0046]; The salon web servers 130A-N may comprise servers operated by affiliated salons that are in communication with host server 140. In some embodiments, these servers may include embedded software applications that enable client devices 110 to schedule appointments and calendar. The embedded software applications may or may not interact with host server 140. For example, a customer may access the salon's website and schedule an appointment thereon using the embedded universal software application).
	a salon service application program interface (API) finding a salon based on the request; (See Uzzaman, [0072]; In process 316, the host system determines whether a freelance stylist is available, and if so, in process 318, the host system schedules the requested service at the customers location of choice (e.g., inside the customer's house). The system may choose a freelance stylist based on any number of factors including, but not limited to, availability, see Uzzaman, [0046]; The salon web servers 130A-N may comprise servers operated by affiliated salons that are in communication with host server 140. In some embodiments, these servers may include embedded software applications that enable client devices 110 to schedule appointments and calendar. The embedded software applications may or may not interact with host server 140.).
While Uzzaman teaches a salon application and receiving requests and the use of social media. Uzzaman does not appear to teach the use of an intent analyzer. However Uzzaman in view of the analogous art of Tiwari (intent analysis and scheduling) does teach analyzing the intent of messages. (See Tiwari, [0045]; FIG. 5 is a flow diagram depicting an embodiment of a method 500 for responding to messages or requests received from a remote system. Initially, a bot management system receives 502 a request from a remote system. The bot management system analyzes 504 the text data or voice data in the request to determine an intent associated with the request. Based on the intent associated with the request, the bot management system generates 506 a response to the request. In some embodiments, the response generated 506 may also include declarative configuration information, or any other data, as discussed herein. The bot management system then communicates 508 the response to the remote system. In some embodiments, based on the user intent, the bot management system may perform 510 a particular action or activity, such as routing the request to a customer service agent).
the intent analyzer deciphering the intent of the user and creating a request for a service based on the intent; (See Tiwari, [0045]; FIG. 5 is a flow diagram depicting an embodiment of a method 500 for responding to messages or requests received from a remote system. Initially, a 
wherein the demand generation platform can generate demand for a salon service without a user requesting a salon service by analyzing the intent of a user on social media. (See Tiwari, [0037]; The systems and methods described herein enable a computing system to understand natural language so it can interpret what the user means in terms of intent and extract information to generate a response back to the user. Intent identification is a part of natural language understanding to determine an intent from the natural language of a user. Entity and attribute extraction includes extracting various useful information from the natural language. In some embodiments, customized notifications allow a computing system to send notifications to a user on a particular messaging platform with custom intent responses and further see Tiwari, [0041]; FIG. 3 is a block diagram depicting an embodiment of a system for responding to messages or requests received from a remote system. In some embodiments, FIG. 3 represents a particular bot (e.g., a chatbot) configured to respond to messages or other requests. Application logic 302 receives any number of messages or requests from a remote system 310, such as a communication system, communication service, communication interface, messaging system, messaging service, communication platform, messaging platform, messaging channels, and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated intent analyzer as taught by Tiwari in order to allow for automated responses to potential customers without requiring human intervention. (See Tiwari, [0037]; The described systems and methods also include a bot building platform as described herein. The systems and methods described herein enable a computing system to understand natural language so it can interpret what the user means in terms of intent and extract information to generate a response back to the user. Intent identification is a part of natural language understanding to determine an intent from the natural language of a user. Entity and attribute extraction includes extracting various useful information from the natural language. In some embodiments, customized notifications allow a computing system to send notifications to a user on a particular messaging platform with custom intent responses).
 While Uzzaman/Tiwari teaches the appointment scheduling form the user side, neither appears to teach: a gateway API, located on a serverless backend system, wherein the gateway API controls data throttling for processing the request and. However, Uzzaman/Tiwari in view of the analogous art of Sivasubramanian (i.e. web services and interfaces) does teach the limitation: (See Sivasubramanian, [0023]; The Web service layer can be responsible for Web service front end features such as authenticating customers based on credentials, authorizing the customer, throttling customer requests to the API servers, validating user input, and marshalling or unmarshalling requests and responses).
      a database interface responding to a request (See Sivasubramanian, [0023]; The Web service layer also can include at least one API service layer that in one embodiment consists of stateless, replicated servers which process the externally-facing customer APIs. The Web service layer can be responsible for Web service front end features such as authenticating customers based on credentials, authorizing the customer, throttling customer requests to the API servers, validating user input, and marshalling or unmarshalling requests and responses. The API layer also can be responsible for reading and writing database configuration data to/from the administration data store, in response to the API calls).
 and creates a cache having a defined size, data structure and [forward and backward linking] for the request; and (See Sivasubramanian, [0038]; As mentioned, the configuration file might include parameters such as the amount of cache to be allocated for query results, the amount of buffer cache to be allocated, the connection timeout value to be used, etc. As discussed, however, these parameters might not be optimal, or at least preferred, by a customer at any given time and further see Sivasubramanian, [0054]; For example, a customer might want the allocated buffer cache to be proportional to the current workload or allocation. In such an example, the customer can be allowed to specify that the buffer cache should be 25% of the allocated storage, 25% of the instance of the memory being executed, etc. A component of the control plane can determine the proper value based on the current allocation, etc., and make adjustments as necessary). 
a database interface responding to the request, the database interface communicating with a dynamic database that provisions resources only when requested. While Uzzaman is relied upon to teach the request, Uzzaman does not provisioning resource upon request. However, Uzzaman/Tiwari in view of Sivasubramanian does teach this limitation: (See Sivasubramanian, [0022]; The Web services layer also can include a set of APIs 232 (or other such interfaces) for receiving Web services calls or requests from across the network 206. Each API can be provided to receive requests for at least one specific action to be performed with respect to the data environment, such as to provision, scale, clone, or hibernate an instance of a relational database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated cache features as taught by Sivasubramanian because as taught by Sivasubramanian [0054]; “the customer can be allowed to specify that the buffer cache should be 25% of the allocated storage, 25% of the instance of the memory being executed.” This system allows a customer to customize to meet their specific needs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the request throttling Web Service Layer as taught Sivasubramanian, because as taught by Sivasubramanian [0023], “A Web service layer in one embodiment includes a scalable set of customer-facing servers that can provide the various control plane APIs and return the appropriate responses based on the API specifications…. The servers of the Web services layer can be stateless and scaled horizontally as known in the art. API servers, as well as the persistent data store, can be spread across multiple data centers in a region, for example, such that the servers are resilient to single data center failures.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated configuration files as taught by Sivasubramanian because as taught by Sivasubramanian [0040]; “In addition to being able to specify configuration parameters to be used in generating database instances, a customer might 
While Uzzaman/Tiwari/Sivasubramanian teaches data throttling, cache sizes, and data structures, neither further teach the use of forward and backward linking. However, Uzzaman/Tiwari/Sivasubramanian in view of the analogous art of Bridge (i.e. managing computer hardware) does teach this limitation: (See Bridge, 0038]; Accordingly, each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group. The cache entries 202 may be organized according to other suitable structures, such as a tree structure, a hierarchal structure, or other known structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated linking as taught by Bridge, in order to more easily navigate through the cache as taught by Bridge [0038]; “each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group.”
Regarding Claim 2, Uzzaman/Tiwari/Sivasubramanian/Bridge further teaches further comprising a salon location finder communicating with the intent analyzer and the salon service API, the salon location finder further communicating with a map API for finding an address of the salon. (See Uzzaman; [0071]; In process 312, the host system determines whether a staff stylist is available, and if so, in process 314, the host system schedules the requested service at the located selected by the user for completion inside the mobile salon or the customers location 
Regarding Claim 3, Uzzaman/Tiwari/Sivasubramanian/Bridge further teaches wherein the salon service API finds the salon based on, at least in part, a location of the user and a location of the salon. Uzzaman, [0071]; In process 312, the host system determines whether a staff stylist is available, and if so, in process 314, the host system schedules the requested service at the located selected by the user for completion inside the mobile salon or the customers location of choice (e.g., inside the customer's house). The system may choose an individual mobile salon based on availability of that salon, relative location, customer requests, etc.). The Examiner notes the location can be based upon the customer’s request.
Regarding Claim 4, Uzzaman/Tiwari/Sivasubramanian/Bridge further teaches wherein the salon service API finds the salon based on, at least in part, a time/date the user is available and a time/date the salon is available. (See Uzzaman, [0081]; FIG. 7 depicts a flow chart illustrating the customer appointment process, according to an embodiment. In the example of 
Regarding Claim 5, Uzzaman/Tiwari/Sivasubramanian/Bridge further teaches wherein the salon service API finds the salon based on, at least in part, selected from the following: a service item desired, a price range desired, an identity of a stylist, an identity of a franchise of the salon, a time/date for the appointment, and a preferred amenity. (See Uzzaman, [0081]; FIG. 7 depicts a flow chart illustrating the customer appointment process, according to an embodiment. In the example of FIG. 7, an appointment request is first received via the interface subsystem. The appointment request includes tier preference (e.g., tier 1, tier 2, and/or tier 3) and one or more time slots. The system then determines whether the selected tier stylists are available. If so, the appointment is confirmed with the customer and the appointment database is updated).
Regarding Claim 6, Uzzaman/Tiwari/Sivasubramanian/Bridge further teaches further comprising an appointment booking engine, wherein the appointment booking engine books an appointment, confirms a check-in, allows the user to modify the appointment, and/or cancel an appointment. (See Uzzaman, [0067]; One embodiment of the host server 140 includes an appointment module 255. The appointment module 255 can be any combination of software agents and/or hardware components able to process customer requests, route the customer requests, provide scheduling and calendar information to stylists, etc. In some embodiments, the appointment module 255 interacts with the stylist database 143 and the appointment database 
Regarding Claim 10, Uzzaman/Tiwari in view of Sivasubramanian and Bridge further teaches: wherein the database interface pulls a configuration file from a dynamic database for provisioning a table to store parameters related to the appointment. (See Sivasubramanian, [0038]; As mentioned, the configuration file might include parameters such as the amount of cache to be allocated for query results, the amount of buffer cache to be allocated, the connection timeout value to be used, etc. As discussed, however, these parameters might not be optimal, or at least preferred, by a customer at any given time. In a cloud computing or conventional RDS system, the ability to edit the configuration file and restart the database is generally not accessible to a user and further see Sivasubramanian, [0039-40]; If a configuration file or bucket exists for a customer, however, the RDS can be configured to instead (or in addition) utilize values from the configuration file when creating instances for that customer…. In addition to being able to specify configuration parameters to be used in generating database instances, a customer might also want the ability to adjust parameters for existing instances.). The Examiner notes the RDS (relational database service) utilizes (pulls) the file to provision the “instances.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated configuration files as taught by Sivasubramanian because as taught by Sivasubramanian [0040]; “In addition to being able to specify configuration parameters to be used in generating database instances, a customer might also want the ability to adjust parameters for existing instances. For example, a customer might decide that, based on factors such as workload or performance, an application might be highly cacheable such that it can be advantageous to allocate a larger amount of memory for the 
Regarding Claim 11, Uzzaman/Tiwari/Sivasubramanian/Bridge teaches finding a salon, by the first processor, at least in part, [based on the intent analyzed]; (See Uzzaman, 0045]; In some embodiments, the mobile salons 122A-N may have wireless network capabilities for interacting with the communication network 190 and/or satellite location services for providing location and tracking information to the host server 140). The Examiner notes that Tiwari teaches determining intent.
and receiving, by the first processor, a request from the user to make a reservation for the salon. (See Uzzaman, [0009]; The method comprises receiving, at the service management system, a service request from a customer, the service request including a requested time period and a first service tier; identifying, at the service management system, a first list of resources associated with the first service tier, the first list of resources being available during the requested time period; in response to the first list not including one or more resources, identifying, at the service management system, a second list of resources associated with a second service tier, the second list of resources being available during the requested time period; and routing the service request to a highest tiered available resource for servicing, wherein the first list of resources includes resources of a higher tier than the second list of resources).
responding to a request for making an appointment with the salon. (See Uzzaman, [0080-81]; An interface subsystem includes a web interface, an application interface, and a phone interface. An Appointment subsystem includes a registration module, an authentication module, a payment module, an appointment module, and a reminder/notification module. A database subsystem includes a database update and retrieval module. As shown in this example, 
comprising receiving, by a first processor, an indication of an intent in finding a service provided by a salon, wherein the first processor is a processor of a device, the device includes machine readable memory accessible by the first processor;  (See Tiwari, [0037]; The systems and methods described herein enable a computing system to understand natural language so it can interpret what the user means in terms of intent and extract information to generate a response back to the user. Intent identification is a part of natural language understanding to determine an intent from the natural language of a user. Entity and attribute extraction includes extracting various useful information from the natural language. In some embodiments, customized notifications allow a computing system to send notifications to a user on a particular messaging platform with custom intent responses and further see Tiwari, [0041]; FIG. 3 is a block diagram depicting an embodiment of a system for responding to messages or requests received from a remote system. In some embodiments, FIG. 3 represents a particular bot (e.g., a chatbot) configured to respond to messages or other requests. Application logic 302 receives any number of messages or requests from a remote system 310, such as a communication system, communication service, communication interface, messaging system, messaging service, communication platform, messaging platform, messaging channels, and the like. In particular embodiments, the requests are received from Facebook Messenger, Slack, Skype, and other 
analyzing, by the first processor, the indication of the intent; (See Tiwari, [0035]; An intent identification module 226 determines an intent associated with, for example, a received message. A query management module 228 performs various functions associated with analyzing, processing, and generating queries as discussed herein. A knowledge base manager 230 performs various functions associated with managing data in a knowledge base, such as accessing data from the knowledge base, storing data into the knowledge base, and updating information stored in the knowledge base).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated intent analyzer as taught by Tiwari in order to allow for automated responses to potential customers without requiring human intervention. (See Tiwari, [0037]; The described systems and methods also include a bot building platform as described herein. The systems and methods described herein enable a computing system to understand natural language so it can interpret what the user means in terms of intent and extract 
communicating with a gateway API, located on a serverless backend system, wherein the gateway API controls data throttling for processing the request and creates a cache having a defined size, data structure and [forward and backward linking] for handling the request; (See Sivasubramanian, [0023]; The Web service layer can be responsible for Web service front end features such as authenticating customers based on credentials, authorizing the customer, throttling customer requests to the API servers, validating user input, and marshalling or unmarshalling requests and responses and further see Sivasubramanian, [0038]; As mentioned, the configuration file might include parameters such as the amount of cache to be allocated for query results, the amount of buffer cache to be allocated, the connection timeout value to be used, etc. As discussed, however, these parameters might not be optimal, or at least preferred, by a customer at any given time and further see Sivasubramanian, [0054]; For example, a customer might want the allocated buffer cache to be proportional to the current workload or allocation. In such an example, the customer can be allowed to specify that the buffer cache should be 25% of the allocated storage, 25% of the instance of the memory being executed, etc. A component of the control plane can determine the proper value based on the current allocation, etc., and make adjustments as necessary).
 communicating, by the gateway API, with a dynamic database that provisions resources only when requested;  While Uzzaman is relied upon to teach the request, Uzzaman does not (See Sivasubramanian, [0022]; The Web services layer also can include a set of APIs 232 (or other such interfaces) for receiving Web services calls or requests from across the network 206. Each API can be provided to receive requests for at least one specific action to be performed with respect to the data environment, such as to provision, scale, clone, or hibernate an instance of a relational database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated cache features as taught by Sivasubramanian because as taught by Sivasubramanian [0054]; “the customer can be allowed to specify that the buffer cache should be 25% of the allocated storage, 25% of the instance of the memory being executed.” This system allows a customer to customize to meet their specific needs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the request throttling Web Service Layer as taught Sivasubramanian, because as taught by Sivasubramanian [0023], “A Web service layer in one embodiment includes a scalable set of customer-facing servers that can provide the various control plane APIs and return the appropriate responses based on the API specifications…. The servers of the Web services layer can be stateless and scaled horizontally as known in the art. API servers, as well as the persistent data store, can be spread across multiple data centers in a region, for example, such that the servers are resilient to single data center failures.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated configuration files as taught by Sivasubramanian because as taught by Sivasubramanian [0040]; “In addition to being able to 
While Uzzaman/Tiwari in view of Sivasubramanian teaches data throttling, cache sizes, and data structures, neither further teach the use of forward and backward linking. However, Uzzaman/Sivasubramanian in view of Bridge does teach this limitation: (See Bridge, 0038]; Accordingly, each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group. The cache entries 202 may be organized according to other suitable structures, such as a tree structure, a hierarchal structure, or other known structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated linking as taught by Bridge, in order to more easily navigate through the cache as taught by Bridge [0038]; “each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group.”
Regarding Claim 12, Uzzaman further teaches wherein the analysis includes determining at least one of the following: a preferred service, a preferred hair style, a preferred price range, a preferred stylist, a preferred franchise of a salon, a preferred location, and a preferred appointment time/date. (See Uzzaman, [0071]; In process 312, the host system determines whether a staff stylist is available, and if so, in process 314, the host system schedules the 
Regarding Claim 13, Uzzaman/Tiwari/Sivasubramanian/Bridge further teaches comprising processing, by the first processor, the request using the demand generation platform. (See Uzzaman, [0067]; One embodiment of the host server 140 includes an appointment module 255. The appointment module 255 can be any combination of software agents and/or hardware components able to process customer requests, route the customer requests, provide scheduling and calendar information to stylists, etc. In some embodiments, the appointment module 255 interacts with the stylist database 143 and the appointment database 141. All of the information stored in the databases can be used to route appointments and create/adjust scheduling and calendaring options. For example, traffic reports and location information may be used when routing salon service requests to mobile salons).
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uzzaman et al. (US 20140136262 A1), in view of Sivasubramanian et al. (US 20110083138 A1-) and Bridge et al. (US 20090204753 A1).
Regarding Claim 14, Uzzaman teaches receiving, by a [gateway API] of a serverless system, a request to make an appointment with a salon, (See Uzzaman, [0008-9]; a universal reservation system provides an efficient and easy to use software platform that can be embedded into the website of a hair care facility. The website allows customers and salons to schedule appointments automatically and painlessly… a method of routing service requests using a service management system is disclosed. The method comprises receiving, at the service management see Uzzaman, [0094]; In alternative embodiments, the machine operates as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine may operate in the capacity of a server or a client machine in a client-server network environment, or as a peer machine in a peer-to-peer (or distributed) network environment.) The Examiner notes the Peer-to-Peer embodiment is an example of a serverless system.
In addition to Uzzaman teaching a serverless system, the Examiner notes that Sivasubramanian teaches a cloud computing environment and the API usage. (See Sivasubramanian, [0010]; Various APIs can be used to perform specific functions with respect to a data repository, such as a relational database, in the data environment. A request received to one of the APIs can be analyzed to determine the desired action(s) to be performed in the data plane, such as actions that adjust operational or configuration parameters of a data store or data storage instance and further see Sivasubramanian, [0031]; In one embodiment, the data plane takes the form of (or at least includes or is part of) a computing cloud environment, or a set of Web services and resources that provides data storage and access across a "cloud" or dynamic network of hardware and/or software components). The Examiner notes that Wikipedia refers to serverless computing as a cloud computing model where the cloud runs the server.
structuring, gateway API, a cache for handling the request; and (See Sivasubramanian, [0056]; it might be desirable to increase the connection timeout, and when the available cache is running low, it might be necessary to adjust the amount of cache, etc. Adjustments also can be made according to various rules or policies applied for specific customers, applications, etc.). The Examiners the cache are adjust to handle any necessary requirements of the system.
gateway API, traffic for processing the request; (See Sivasubramanian, [0023]; The Web service layer can be responsible for Web service front end features such as authenticating customers based on credentials, authorizing the customer, throttling customer requests to the API servers, validating user input, and marshalling or unmarshalling requests and responses).
pulling, gateway API, a configuration file from a dynamic database that provisions resources only when requested. While Uzzaman is relied upon to teach the request, Uzzaman does not provisioning resource upon request. However, Uzzaman in view of Sivasubramanian does teach this limitation: (See Sivasubramanian, [0022]; The Web services layer also can include a set of APIs 232 (or other such interfaces) for receiving Web services calls or requests from across the network 206. Each API can be provided to receive requests for at least one specific action to be performed with respect to the data environment, such as to provision, scale, clone, or hibernate an instance of a relational database and further see Sivasubramanian, [0039-40]; If a configuration file or bucket exists for a customer, however, the RDS can be configured to instead (or in addition) utilize values from the configuration file when creating instances for that customer…. In addition to being able to specify configuration parameters to be used in generating database instances, a customer might also want the ability to adjust parameters for existing instances.). The Examiner notes the RDS (relational database service) utilizes (pulls) the file.
by the gateway API, a cache having a defined size, data structure and [forward and backward linking] for handling the request; and (See Sivasubramanian, [0038]; As mentioned, the configuration file might include parameters such as the amount of cache to be allocated for query results, the amount of buffer cache to be allocated, the connection timeout value to be see Sivasubramanian, [0054]; For example, a customer might want the allocated buffer cache to be proportional to the current workload or allocation. In such an example, the customer can be allowed to specify that the buffer cache should be 25% of the allocated storage, 25% of the instance of the memory being executed, etc. A component of the control plane can determine the proper value based on the current allocation, etc., and make adjustments as necessary). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the request throttling Web Service Layer as taught Sivasubramanian, because as taught by Sivasubramanian [0023], “A Web service layer in one embodiment includes a scalable set of customer-facing servers that can provide the various control plane APIs and return the appropriate responses based on the API specifications…. The servers of the Web services layer can be stateless and scaled horizontally as known in the art. API servers, as well as the persistent data store, can be spread across multiple data centers in a region, for example, such that the servers are resilient to single data center failures.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated configuration files as taught by Sivasubramanian because as taught by Sivasubramanian [0040]; “In addition to being able to specify configuration parameters to be used in generating database instances, a customer might also want the ability to adjust parameters for existing instances. For example, a customer might decide that, based on factors such as workload or performance, an application might be highly cacheable such that it can be advantageous to allocate a larger amount of memory for the 
While Uzzaman in view of Sivasubramanian teaches data throttling, cache sizes, and data structures, neither further teach the use of forward and backward linking. However, Uzzaman/Sivasubramanian in view of Bridge does teach this limitation: (See Bridge, 0038]; Accordingly, each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group. The cache entries 202 may be organized according to other suitable structures, such as a tree structure, a hierarchal structure, or other known structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated linking as taught by Bridge, in order to more easily navigate through the cache as taught by Bridge [0038]; “each cache entry 202 includes a Forward Link 314 and a Backward Link 320, which identify the next/previous entry in the group.”
 Regarding Claim 15, Uzzaman, in view of Sivasubramanian/Bridge teaches wherein the configuration file defines a data structure of a table for storing parameters related to the appointment. (See Sivasubramanian, [0038]; In some embodiments, a configuration file is stored in the data plane that is used by the database engine to startup the database. As mentioned, the configuration file might include parameters such as the amount of cache to be allocated for query results, the amount of buffer cache to be allocated, the connection timeout value to be used, etc. and further see Sivasubramanian, [0046];  The control plane in this example can direct, via the workflow, the list of parameters to be used in generating the configuration file 414, installing the configuration file for the instance in the data plane 416, and starting the 
Regarding Claim 16, Uzzaman, in view of Sivasubramanian/Bridge further teaches wherein the parameters include at least one of the following: an identity of a user, a location of a user, a preferred service, a preferred hair style, a preferred price range, a preferred stylist, a preferred franchise of a salon, a preferred location, and a preferred appointment time/date. (Uzzaman, [0023]; FIGS. 4A and 4B depict examples user interfaces illustrating operation of a universal reservation system and refer to Fig. 4B; the request includes type of service and preferred location). The Examiner notes that Fig. 4A confirms an identity prior to reservation and 4B has parameters for service type and location preference.
Regarding Claim 17, Uzzaman, in view of Sivasubramanian/Bridge further teaches comprising computing, by the gateway API, the parameters and storing the parameters in the table. (See Uzzaman, [0067-68]; the appointment module 255 can be any combination of software agents and/or hardware components able to process customer requests, route the customer requests, provide scheduling and calendar information to stylists, etc. In some embodiments, the appointment module 255 interacts with the stylist database 143 and the appointment database 141…. The appointment database 141 includes dynamic information used for creating and maintaining the scheduling and calendaring options. This information includes, but is not limited to all currently scheduled appointments and assignments (routed appointments) and further see Uzzaman, [0078]; The customer database may include a variety of information related to a customer including name, address, telephone number, credit card number, service history, etc. ). The Examiner notes the appointment information would include location (system also allows for mobile haircuts), time, and identity.
Claim 18, Uzzaman, in view of Sivasubramanian/Bridge further teaches wherein the request includes a time/date for the appointment, or an identity of the user. (See Uzzaman [0074]; FIGS. 4A and 4B depict examples user interfaces 410 and 420 illustrating operation of a universal reservation system, according to an embodiment. Interfaces 410 and 420 show examples of the interfaces that may be provided to customers via the website, via an affiliated website (e.g., embedded), and/or via a mobile application). The Examiner notes the Fig. 4A requires a user to log-in before making a reservation which would be indicative of a user identity
Regarding Claim 19, Uzzaman in view of Sibrasubramanian/Bridge further teaches wherein the request is made by a first processor independent from the gateway API. (See Uzzaman, [0058]; In the example of FIG. 2, the host server 140 includes the communications module 215 communicatively coupled to the network interface 210 to manage a communication session over a plurality of communications protocols. In one embodiment, the communications module 215 receives data (e.g., audio data, textual data, audio files, etc.), information, commands, requests (e.g., text and/or audio-based), and/or text-based messages over a network.
Regarding Claim 20, Uzzaman in view of Sibrasubramanian/Bridge further teaches returning, by the gateway API, a  content of the request to the first processor; (See Uzzaman, [0081-82]; The system then determines whether the selected tier stylists are available. If so, the appointment is confirmed with the customer and the appointment database is updated. [0082] Conversely, if the appoint is not confirmed then the system determines whether other tier stylists are available. If so, the system returns (i.e., presents to the customer via the accessed interface) the available tier stylists and prompts the user for selection of a tier. If the customer selects one 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624